DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 28 June 2021.    Claims 1-20 are pending.
Claim Rejections - 35 USC § 103.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Addair (US 2011/0083157 A1) in view of  Mahajan et al. (US 2009/0248802 A1).
Per claim 1,  Addair discloses a non-transitory computer storage medium (e.g., memory 301 as shown in Fig. 3; paragraph [0048]) storing computer-useable instructions (e.g., media format transcoder 100 as shown in Fig. 3; paragraph [0055]) that, when used by a computing device(e.g., media format transcoder computing system 300 as shown in Fig. 3;   paragraph [0046-0048]), cause the computing device  to perform operations comprising: 
storing a controller-receiver association (e.g., transcoding information 215 as shown in Fig. 3) between a first computing device (e.g., sender 152 as shown in Fig. 2) and a second computing device and a second computing device (e.g., players 154a-154c as shown in Fig. 2; paragraph [0014]; paragraph [0034], “The transcoding information 215 includes information about various users, senders, players, and associated devices that are part of the content sharing system 100. In a typical arrangement, the transcoding information 215 includes an association between the sender 152 and the player 154. In general, for a given player, the transcoding information 215 may associate one or more senders that are authorized to provide programs to the player ... “); 
receiving a first interaction (e.g., interaction 203) in a first format from the first computing device(e.g., Program Data in First Format 203  is as shown in Fig. 2; paragraph [0037], “ In interaction 203, the sender 152 transmits to the media format transcoder 150 the data in the first media format 162.  ...” ; Examiner’s Note: Addair discloses a media  format transcoder 150 receiving interaction 203 ); 
generating a second In response to receiving the data in the first media format 162, the media format transcoder 150 converts the received data into data in a second media format. In particular, the transcoding manager 212 first determines a second media format compatible with the player 154. In one embodiment, the transcoding manger 212 makes this determination by processing the transcoding information 215, which identifies one or more media formats that are compatible with the player 154. In another embodiment, the player 154 specifies a preferred media format as part of the initial program request of interaction 201, or as part of some other network interaction.”); and 
causing the second computing device to provide for display a piece of content referenced in each of the first command and the second interaction based on a communication of the second command to the second computing device(e.g., interaction 204 as shown in Fig. 2 ; paragraph [0039];                                                                                             paragraph [0040], “In interaction 201, the player 154 requests a program that is to be displayed by the player 154. The request is transmitted to the media format transcoder 150, where the user/device manager 211 determines a suitable source, such as sender 152, for the requested program. Determining the source of a requested program includes processing the transcoding information 215. By referencing the transcoding information 215, the user/device manager 211 determines that the sender 152 is the appropriate source for the requested program, such as because the sender 152 is installed upon a set-top box associated with the user of the player 154, and because the set-top box is authorized to access the requested program.”), the piece of content being played utilizing a particular media player that is selected from a plurality of media players based at least in part on the second format (paragraph [0041], “The player 154 then presents the requested program, based on the received data in the second media format 154. Typically, the player 154 stores, at least temporarily, the received data in the second media format 164, such as by buffering the received data for presentation purposes. The player 154 performs various operations related to program presentation, including decryption, decoding, decompression, rendering, error correction, and the like.”).
Addair does not expressly disclose that the user interactions are commands.
Mahajan discloses wherein the user interactions are commands (paragraphs [0011-0014]; paragraphs [0021-0024]; paragraph [0034-0037]; and paragraphs [0060-0063]).  Mahajan discloses sending a first command in a first format to an RTS mapping table 302/304 where it is converted to a second format for use by a second device.
At the effective filling date of the claimed  invention, it would have been obvious to a person of ordinary skill in the art to use the Mahajan’s systems and methods for managing multimedia operations in Addair’s   media format transcoding device to improve the device with reasonable expectation that this would result in a media format transcoding device that could  manage multimedia operation in remote sessions more easily.  This method for improving the media format transcoding device of Addair was within the ordinary ability of one of ordinary skill in the art based on the teachings of Mahajan.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Addair and Mahajan to obtain the invention as specified in claim 1.
Per claim 2, Addair and Mahajan disclose the  non-transitory computer storage medium of claim 1, wherein the first command in the first format includes a universal command (Mahajan, paragraphs [0014], [0024], [0036], [0038-0040] disclose generic media commands the Examiner is interpreting  to be generic commands).
Per claim 3, Addair and Mahajan disclose the  non-transitory computer storage medium of claim 1,  wherein the second format is different than the first format (Addair, Abstract; paragraph  [0072], “At 506, the process transcodes the data formatted in the first media format into data formatted in a second media format that is compatible with a content player ….”; Examiner’s Note: Addair disclose transcoding data to a second format that  is different than a first format so it is compatible with a specific media player).
Per claim 4, Addair and Mahajan disclose the  non-transitory computer storage medium of claim 1, wherein a universal adapter is referenced to generate the second command (Mahajan, e.g., RTS media abstraction  module 210 as shown in Fig. 2;  paragraph [0036], “ … The server's RTS abstraction module 210 can receive the intercepted platform specific media commands. The RTS abstraction module 210 can translate the intercepted platform specific media commands into generic or abstracted media commands. The generic media commands can be sent from the server's RTS media abstraction module 210 to the client's RTS media abstraction module 214 as indicated generally as commands 232. The client's RTS media abstraction module 214 can translate the generic media commands, such as commands 232, into media commands that are specific to the client's media platform 212 ... “ ).
Per claim 5, Addair and Mahajan disclose the  non-transitory computer storage medium of claim 1, further comprising: storing the controller-receiver association in a look-up table (Mahajan, e.g., RTS mapping tables 302/304; paragraphs [0037-0039] ), the controller-receiver association defining a relationship between the first computing device and the second computing device (Addair, paragraph [0034], “The transcoding information 215 includes information about various users, senders, players, and associated devices that are part of the content sharing system 100. In a typical arrangement, the transcoding information 215 includes an association between the sender 152 and the player 154. In general, for a given player, the transcoding information 215 may associate one or more senders that are authorized to provide programs to the player ... “), and wherein the second command is communicated to the second computing device based on the controller-receiver association stored in the look-up table (Mahajan,  paragraph [0040-0042]).
Per claim 6, Addair and Mahajan disclose the  non-transitory computer storage medium of claim 1, wherein a reference to the particular media player is included in the first command (Mahajan, paragraph [0036]; Addair, e.g., Steps 404 to 412 as shown in Fig. 4; paragraphs [0063-0067]).
Per claim 7, Addair and Mahajan disclose the non-transitory computer storage medium of claim 6, wherein the second format is selected from the plurality of formats based on the reference to the particular media player(Mahajan, paragraph [0036]; Addair, e.g., Steps 404 to 412 as shown in Fig. 4; paragraphs [0063-0067]).
Per claim 8, Addair and Mahajan disclose the non-transitory computer storage medium of claim 1, wherein causing the second computing device to provide for display the referenced piece of content includes causing the second computing device to obtain the particular media player(Addair, e.g., Step 504 as shown in Fig. 5; paragraph [0071]), load the particular media player(Addair, e.g., Step 506 as shown in Fig. 5; paragraph [0072]), and present the content on a display coupled to the second computing device(Addair, e.g., Step 508 as shown in Fig. 5; paragraph [0073]).
Per claim 9, Addair and Mahajan disclose the non-transitory computer storage medium of claim 1, wherein causing the second computing device to provide for display the referenced piece of content includes causing the second computing device to access the content via a remote content provider (Addair, paragraph [0017]).
Per claim 10, Addair and Mahajan disclose the non-transitory computer storage medium of claim 9, wherein the remote content provider hosts the referenced piece of content(Addair, paragraph [0017])..
Per claim 11, Addair discloses a computer-implemented method for remotely displaying content (Abstract; paragraph [0002]), comprising: 
storing a controller-receiver association (e.g., transcoding information 215 as shown in Fig. 3) between a first computing device (e.g., sender 152 as shown in Fig. 2) and a second computing device and a second computing device (e.g., players 154a-154c as shown in Fig. 2; paragraph [0014]; paragraph [0034], “The transcoding information 215 includes information about various users, senders, players, and associated devices that are part of the content sharing system 100. In a typical arrangement, the transcoding information 215 includes an association between the sender 152 and the player 154. In general, for a given player, the transcoding information 215 may associate one or more senders that are authorized to provide programs to the player ... “); 
receiving a first interaction (e.g., interaction 203) in a first format from the first computing device(e.g., Program Data in First Format 203  is as shown in Fig. 2; paragraph [0037], “ In interaction 203, the sender 152 transmits to the media format transcoder 150 the data in the first media format 162.  ...” ; Examiner’s Note: Addair discloses a media  format transcoder 150 receiving interaction 203 ); 
generating a second In response to receiving the data in the first media format 162, the media format transcoder 150 converts the received data into data in a second media format. In particular, the transcoding manager 212 first determines a second media format compatible with the player 154. In one embodiment, the transcoding manger 212 makes this determination by processing the transcoding information 215, which identifies one or more media formats that are compatible with the player 154. In another embodiment, the player 154 specifies a preferred media format as part of the initial program request of interaction 201, or as part of some other network interaction.”); and 
causing the second computing device to provide for display a piece of content referenced in each of the first command and the second interaction based on a communication of the second command to the second computing device(e.g., interaction 204 as shown in Fig. 2 ; paragraph [0039];                                                                                             paragraph [0040], “In interaction 201, the player 154 requests a program that is to be displayed by the player 154. The request is transmitted to the media format transcoder 150, where the user/device manager 211 determines a suitable source, such as sender 152, for the requested program. Determining the source of a requested program includes processing the transcoding information 215. By referencing the transcoding information 215, the user/device manager 211 determines that the sender 152 is the appropriate source for the requested program, such as because the sender 152 is installed upon a set-top box associated with the user of the player 154, and because the set-top box is authorized to access the requested program.”), the piece of content being played utilizing a particular media player that is selected from a plurality of media players based at least in part on the second format (paragraph [0041], “The player 154 then presents the requested program, based on the received data in the second media format 154. Typically, the player 154 stores, at least temporarily, the received data in the second media format 164, such as by buffering the received data for presentation purposes. The player 154 performs various operations related to program presentation, including decryption, decoding, decompression, rendering, error correction, and the like.”).
Addair does not expressly disclose that the user interactions are commands.
Mahajan discloses wherein the user interactions are commands (paragraphs [0011-0014]; paragraphs [0021-0024]; paragraph [0034-0037]; and paragraphs [0060-0063]).  Mahajan discloses sending a first command in a first format to an RTS mapping table 302/304 where it is converted to a second format for use by a second device.
At the effective filling date of the claimed  invention, it would have been obvious to a person of ordinary skill in the art to use the Mahajan’s systems and methods for managing multimedia operations in Addair’s   media format transcoding device to improve the device with reasonable expectation that this would result in a media format transcoding device that could  manage multimedia operation in remote sessions more easily.  This method for improving the media format transcoding device of Addair was within the ordinary ability of one of ordinary skill in the art based on the teachings of Mahajan.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Addair and Mahajan to obtain the invention as specified in claim 11.
Per claim 12,  Addair and Mahajan disclose the computer-implemented method of claim 11, wherein the second format is different than the first format (Addair, Abstract; paragraph  [0072], “At 506, the process transcodes the data formatted in the first media format into data formatted in a second media format that is compatible with a content player ….”; Examiner’s Note: Addair disclose transcoding data to a second format that  is different than a first format so it is compatible with a specific media player).
Per claim 13,  Addair and Mahajan disclose the computer-implemented method of claim 11,  further comprising: storing the controller-receiver association in a look-up table (Mahajan, e.g., RTS mapping tables 302/304; paragraphs [0037-0039] ), the controller-receiver association defining a relationship between the first computing device and the second computing device (Addair, paragraph [0034], “The transcoding information 215 includes information about various users, senders, players, and associated devices that are part of the content sharing system 100. In a typical arrangement, the transcoding information 215 includes an association between the sender 152 and the player 154. In general, for a given player, the transcoding information 215 may associate one or more senders that are authorized to provide programs to the player ... “), and wherein the second command is communicated to the second computing device based on the controller-receiver association stored in the look-up table (Mahajan,  paragraph [0040-0042]).
Per claim 14,  Addair and Mahajan disclose the computer-implemented method of claim 11,  wherein a reference to the particular media player is included in the first command (Mahajan, paragraph [0036]; Addair, e.g., Steps 404 to 412 as shown in Fig. 4; paragraphs [0063-0067]).
Per claim 15,  Addair and Mahajan disclose the computer-implemented method of claim 14, wherein the second format is selected from the plurality of formats based on the reference to the particular media player (Mahajan, paragraph [0036]; Addair, e.g., Steps 404 to 412 as shown in Fig. 4; paragraphs [0063-0067]).
Per claim 16,  Addair and Mahajan disclose the computer-implemented method of claim 11,  wherein causing the second computing device to provide for display the referenced piece of content includes causing the second computing device to obtain the particular media player(Addair, e.g., Step 504 as shown in Fig. 5; paragraph [0071]), load the particular media player(Addair, e.g., Step 506 as shown in Fig. 5; paragraph [0072]), and present the content on a display coupled to the second computing device(Addair, e.g., Step 508 as shown in Fig. 5; paragraph [0073]).
Per claim 17, Addair discloses  a content control system (e.g., content sharing system 100 as shown in Fig. 1A; paragraph [0014]), comprising: 
at least one processor (e.g., CPU  303 as shown in Fig. 3; paragraph [0048]); and 
at least one computer storage media (e.g., memory 301 as shown in Fig. 3;                           paragraph [0048]) storing computer-usable instructions  (e.g., media format transcoder 100 as shown in Fig. 3; paragraph [0055]) that, when used by the at least one processor, cause the at least one processor to:
store a controller-receiver association (e.g., transcoding information 215 as shown in Fig. 3) between a first computing device (e.g., sender 152 as shown in Fig. 2) and a second computing device and a second computing device (e.g., players 154a-154c as shown in Fig. 2; paragraph [0014]; paragraph [0034], “The transcoding information 215 includes information about various users, senders, players, and associated devices that are part of the content sharing system 100. In a typical arrangement, the transcoding information 215 includes an association between the sender 152 and the player 154. In general, for a given player, the transcoding information 215 may associate one or more senders that are authorized to provide programs to the player ... “); 
receive a first interaction (e.g., interaction 203) in a first format from the first computing device(e.g., Program Data in First Format 203  is as shown in Fig. 2; paragraph [0037], “ In interaction 203, the sender 152 transmits to the media format transcoder 150 the data in the first media format 162.  ...” ; Examiner’s Note: Addair discloses a media  format transcoder 150 receiving interaction 203 ); 
generate a second In response to receiving the data in the first media format 162, the media format transcoder 150 converts the received data into data in a second media format. In particular, the transcoding manager 212 first determines a second media format compatible with the player 154. In one embodiment, the transcoding manger 212 makes this determination by processing the transcoding information 215, which identifies one or more media formats that are compatible with the player 154. In another embodiment, the player 154 specifies a preferred media format as part of the initial program request of interaction 201, or as part of some other network interaction.”); and 
cause the second computing device to provide for display a piece of content referenced in each of the first command and the second interaction based on a communication of the second command to the second computing device(e.g., interaction 204 as shown in Fig. 2 ; paragraph [0039];                                                                                             paragraph [0040], “In interaction 201, the player 154 requests a program that is to be displayed by the player 154. The request is transmitted to the media format transcoder 150, where the user/device manager 211 determines a suitable source, such as sender 152, for the requested program. Determining the source of a requested program includes processing the transcoding information 215. By referencing the transcoding information 215, the user/device manager 211 determines that the sender 152 is the appropriate source for the requested program, such as because the sender 152 is installed upon a set-top box associated with the user of the player 154, and because the set-top box is authorized to access the requested program.”), the piece of content being played utilizing a particular media player that is selected from a plurality of media players based at least in part on the second format (paragraph [0041], “The player 154 then presents the requested program, based on the received data in the second media format 154. Typically, the player 154 stores, at least temporarily, the received data in the second media format 164, such as by buffering the received data for presentation purposes. The player 154 performs various operations related to program presentation, including decryption, decoding, decompression, rendering, error correction, and the like.”).
Addair does not expressly disclose that the user interactions are commands.
Mahajan discloses wherein the user interactions are commands (paragraphs [0011-0014]; paragraphs [0021-0024]; paragraph [0034-0037]; and paragraphs [0060-0063]).  Mahajan discloses sending a first command in a first format to an RTS mapping table 302/304 where it is converted to a second format for use by a second device.
At the effective filling date of the claimed  invention, it would have been obvious to a person of ordinary skill in the art to use the Mahajan’s systems and methods for managing multimedia operations in Addair’s   media format transcoding device to improve the device with reasonable expectation that this would result in a media format transcoding device that could  manage multimedia operation in remote sessions more easily.  This method for improving the media format transcoding device of Addair was within the ordinary ability of one of ordinary skill in the art based on the teachings of Mahajan.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Addair and Mahajan to obtain the invention as specified in claim 17.
Per claim 18, Addair and Mahajan disclose the content control system of claim 17, wherein a reference to the particular media player is included in the first command(Mahajan, paragraph [0036]; Addair, e.g., Steps 404 to 412 as shown in Fig. 4; paragraphs [0063-0067]).
Per claim 19, Addair discloses the content control system of claim 18, wherein the second format is selected from the plurality of formats based on the reference to the particular media player(Mahajan, paragraph [0036]; Addair, e.g., Steps 404 to 412 as shown in Fig. 4; paragraphs [0063-0067]).
Per claim 20, Addair discloses the content control system of claim 17, wherein causing the second computing device to provide for display the referenced piece of content includes causing the second computing device to access the content via a remote content provider(Addair, paragraph [0017])..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173